Citation Nr: 9927446	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-44 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the right shoulder. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for flexible joint syndrome of the left shoulder.

5.  Entitlement to an initial compensable evaluation for 
flexible joint syndrome of the ankles.

6.  Entitlement to an initial compensable evaluation for 
flexible joint syndrome of the wrists.  

7.  Entitlement to an initial compensable evaluation for 
flexible joint syndrome of the elbows.

8.  Entitlement to an initial compensable evaluation for 
chronic serous otitis, claimed as ear infections.

9.  Entitlement to an initial evaluation in excess of 10 
percent for a seizure disorder.

10.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a digestive 
disorder, to include vomiting and weight gain, to include as 
due to an undiagnosed illness. 

(The issue of whether the Department of Veterans Affairs is 
entitled to recoupment of the veteran's service separation 
pay in the amount of $6,654.75 is subject to a separate 
decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Louisville, 
Kentucky, and Wichita, Kansas.  The veteran, who had active 
service from January 1986 to January 1994, appealed those 
decisions to the Board for resolution.

The issues regarding the propriety of the initial ratings for 
chronic serous otitis, claimed as ear infections; flexible 
joint syndrome of the elbows; and a seizure disorder, as well 
as the issues of entitlement to service connection for a 
psychiatric disorder and a digestive disorder, will be 
discussed in the REMAND portion of this decision.

The veteran filed a claim indicating that he suffered from 
post-traumatic stress disorder (PTSD), depression and anxiety 
as a result of his service in the Southwest Asia theater of 
operations.  In a January 1997 rating decision, the RO denied 
the veteran's claims for service connection for PTSD and for 
dysthymia.  In August 1997, the veteran filed a notice of 
disagreement with respect to the denial of service connection 
for dysthymia, but agreed with the RO's decision denying 
service connection for PTSD.  Thus, the issue of entitlement 
to service connection for PTSD is not currently before the 
Board.  See 38 C.F.R. § 20.201. 






FINDINGS OF FACT

1.  The veteran's flexible joint syndrome of the right knee 
is manifested by subjective complaints of pain and 
instability, with no objective evidence of any deformity, 
swelling, arthritis, or instability, with range of motion 
from 105 degrees of flexion to 10 degrees of hyperextension.

2.  The veteran's flexible joint syndrome of the left knee is 
manifested by subjective complaints of pain and instability, 
with no objective evidence of any deformity, swelling, 
arthritis, or instability, with range of motion from 115 
degrees of flexion to 10 degrees of hyperextension.

3.  The veteran's flexible joint syndrome involving the right 
and left shoulders is manifested by subjective complaints of 
pain, and objective evidence of subluxation of both shoulder 
joints approximately three to four times a month and only 
slight limitation in range of motion, all of which preclude 
strenuous lifting, pushing, or pulling.

4.  The veteran's disability due to flexible joint syndrome 
of the ankles is manifested by subjective complaints of pain 
and instability, with no objective evidence of instability or 
limitation in range of motion. 

5.  The veteran's disability due to flexible joint syndrome 
of the wrists is manifested by subjective complaints of 
bilateral wrist pain and decreased grip strength on the 
right, with no objective evidence of ankylosis or limitation 
in range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for flexible joint syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for flexible joint syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for an initial 20 percent evaluation for 
flexible joint syndrome of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5202 (1998).

4.  The criteria for an initial 20 percent evaluation for 
flexible joint syndrome of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5202 (1998).

5.  The criteria for an initial compensable evaluation for 
flexible joint syndrome of the ankles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5271 (1998).

6.  The criteria for an initial compensable evaluation for 
flexible joint syndrome of the wrists have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1995, the RO granted service connection for 
multiple flexible joint syndrome and assigned a combined 20 
percent evaluation, effective as of January 1994.  The 
veteran responded by filing a notice of disagreement with 
respect to the assigned rating.  In January 1997, the RO 
assigned separate 10 percent evaluations for each of the 
veteran's knee and shoulder joints, also effective as of 
January 1994.  The veteran continued his appeal, arguing that 
each of these joints warranted a 20 percent disability 
evaluation.

In addition, a June 1998 rating decision granted service 
connection for flexible joint syndrome of the ankles and 
wrists and assigned noncompensable (zero percent) 
evaluations, effective as of November 1997.  The veteran also 
disagreed with each of these assigned ratings. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that each of the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the Board is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain, to the extent that complaints of 
pain are supported by adequate pathology.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995). 

I.  Flexible joint syndrome of the knees

In assigning the initial combined 20 percent evaluation for 
the veteran's multiple flexible joint syndrome, the RO relied 
on several VA examination reports.  A report from a VA 
examination performed in February 1994 noted that the veteran 
had many hyperflexive joints which could dislocate at will.  
However, no specific findings pertaining to the knee joints 
were reported.  The diagnosis was "multiple joint flexible 
syndrome."  When examined by the VA in May 1995, the veteran 
reported pain in both knees with running and prolonged 
standing.  The examiner reported the veteran's carriage, 
posture, and gait to be within normal limits.  X-rays of the 
knees were negative.  No diagnosis with respect to either 
knee was provided.  

The veteran sought medical treatment for bilateral knee pain 
by the VA in June 1994, at which time he reported a sensation 
of looseness of the right and left knee joints.  Some 
hyperflexibility of the joints was present on examination.  
The right knee showed no evidence of effusion, instability or 
limitation in range of motion.  

The veteran was provided an orthopedic examination by the VA 
in September 1996, at which time he indicated his knees would 
occasionally subluxate, especially the right.  On physical 
examination, neither knee showed evidence of any swelling, 
deformity, crepitus, or instability.  Range of motion testing 
showed zero degrees of extension and 115 degrees of flexion, 
bilaterally.  The examiner concluded that the veteran's knees 
were normal except for some mild limitation of flexion, which 
he attributed to the veteran's obesity.  

In January 1997, the RO granted a separate 10 percent 
evaluation for each of the veteran's right and left knee 
disabilities.  Inasmuch as the grant of these 10 percent 
evaluations is not the maximum benefit under the rating 
schedule, the claims for higher evaluations for flexible 
joint syndrome of the right and left knees remain for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

At his hearing in November 1997, the veteran argued that each 
of his knee disabilities warranted a higher evaluation based 
on functional loss due to pain.  He said he usually took 
three to four aspirin a day for pain.  He also described 
instability of each knee joint, indicating that he 
occasionally used a cane to ambulate and had been provided 
knee braces by the Army.

The veteran's right and left knee disabilities were examined 
by the VA in March 1998.  At that time, the veteran reported 
bilateral knee pain, with his right worse than the left.  He 
indicated that there were times when he felt as though the 
knees were unstable and wobbly.  According to the veteran, 
these symptoms would increase with running, prolonged 
standing, or walking over thirty minutes.  The examiner 
reviewed an August 1994 MRI report which disclosed possible 
anterior cruciate ligament disruption.  On physical 
examination, the veteran walked with a normal gait and was 
able to walk on his heels and toes.  Examination of the knees 
revealed no swelling, deformity, or increased heat.  Both 
patellae were stable and did not appear to be hypermobile.  
Range of motion testing showed flexion of 105 degrees for the 
right knee and 115 degrees for the left.  Both knees also 
demonstrated hyperextension to 10 degrees.  No real 
instability of the collateral or cruciate ligaments was 
shown.  Mediolateral stressing of the knees showed a slight 
amount of increased motion compared to normal knees.  X-rays 
of the knees showed no evidence of acute fracture or 
dislocation.  Based on these findings, the examiner concluded 
that clinical examination of the knees was normal.

Each of the veteran's right and left knee disabilities has 
been rated as 10 percent disabling under Diagnostic Code 
5257.  Under this provision, a slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires a severe impairment of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for either of the 
veteran's knee disabilities for the entire period from the 
January 1994 effective date to the present.  The veteran has 
asserted that his right and left knee disabilities are 
manifested primarily by pain with prolonged standing and 
walking, as well as occasional instability on use.  Although 
the clinical evidence revealed a slight amount of increased 
motion of the knees, there is no objective evidence that 
either knee disability is productive of any subluxation or 
lateral instability.  VA examination and outpatient treatment 
reports have consistently shown the veteran's knee joints to 
be stable.  Thus, an increased evaluation for either of the 
veteran's knee disabilities is not warranted under Diagnostic 
Code 5257.

In addition, as no significant limitation of motion is 
objectively shown, an increased rating for the veteran's 
right and left knee disabilities is not warranted under 
either of the diagnostic codes pertaining to limitation of 
motion of the knee and leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998).  Even if the 
functional limitations described by the veteran due to pain 
could be assessed in terms of degrees of limitation of 
motion, such impairment has not been objectively shown to 
equate to flexion limited to 45 degrees or less, or extension 
limited to 10 degrees or more, the criteria for a compensable 
evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  Finally, in the absence of evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula, as noted above, (Diagnostic Code 5262), there is 
no basis for evaluation of the veteran's disabilities under 
any other potentially applicable diagnostic code providing 
for an increased evaluation for each knee.

The Board has also considered whether an increased evaluation 
could be assigned for either knee disability on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca, supra.  
In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet. App. 202, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

Even considering these regulations and the veteran's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a, Plate II (1999) (joint 
motion measurement of the knee: flexion - 140 degrees and 
extension - 0 degrees).  As such, the Board finds that, in 
this case, the objective medical findings recorded during VA 
examinations are of greater probative value than the 
veteran's statements advanced on behalf of his claims.  
Hence, the Board concludes that the preponderance of the 
evidence fails to demonstrate such disabling pain as would 
constitute additional functional impairment or warrant 
consideration of an increased evaluation for either knee 
disability with application of the criteria of 38 C.F.R. 
§§ 4.40 and 4.45.  In any event, it appears as though the 
veteran is currently receiving 10 percent for each knee 
disability on the basis of functional loss due to pain.

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, the evidence fails to indicate 
that either knee disability is currently manifested by 
arthritis; hence, separate ratings under Diagnostic Code 5257 
and Diagnostic Code 5003 are not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an initial 
evaluation in excess of 10 percent for either of his knee 
disabilities, characterized as flexible joint syndrome of the 
knees.  Thus, the Board need not consider the doctrine of 
reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).



II.  Flexible joint syndrome of the shoulders

The veteran also claims that the initial 10 percent ratings 
assigned for his right and left shoulder disabilities do not 
adequately reflect the level of severity for each of these 
disabilities.  He essentially contends that each shoulder 
disability should be rated at the 20 percent level based on 
his complaints of pain and subluxation of the shoulder 
joints.  After reviewing the evidence of record, the Board 
agrees.

As noted above, the veteran was diagnosed with "multiple 
joint flexible syndrome" on VA examination in February 1994.  
However, no specific findings pertaining to either shoulder 
disability were recorded.  During a VA examination in May 
1995, the examiner recorded the veteran's complaints of pain 
in his right shoulder with throwing.  X-rays of the shoulders 
were negative, and no diagnosis of either shoulder was 
provided. 

The veteran sought treatment by the VA for his right and left 
shoulder disabilities on several occasions.  A VA outpatient 
treatment report dated in June 1994 noted the veteran's 
complaints of loose joints.  Physical examination disclosed 
the veteran was able to voluntary sublux his right shoulder.  
When seen in October 1995, the veteran complained of 
occasional pain in his left shoulder.  X-rays of the 
shoulders showed no gross abnormalities. 

During a hearing at the RO in March 1995, the veteran 
testified he was unable to lift objects without his shoulder 
separating.  He indicated his right shoulder would go out 
completely, while his left shoulder would go out only 
partially.  

During his VA orthopedic examination performed in September 
1996, the veteran indicated that his shoulders would 
subluxate, with the right being worse than the left.  
Physical examination of the shoulders revealed only slight 
crepitus involving the left shoulder.  On range of motion 
testing, the right shoulder demonstrated flexion of 145 
degrees, internal and external rotation of 90 degrees, and 
adduction of 110 degrees.  The left shoulder showed flexion 
of 160 degrees, internal and external rotation of 90 degrees, 
and adduction of 150 degrees.  The examiner concluded that 
physical examination of the shoulders was normal.

The veteran testified at another hearing at the RO in 
November 1997 concerning the nature and severity of his 
shoulder disabilities.  He described the most predominant 
symptom to be constant pain in both shoulders.  He indicated 
that his shoulder joints would pop out of socket with 
activities such as playing sports or playing with his 
children.  He also related that he had separated his shoulder 
the night prior to the hearing.  He said he was unable to 
lift objects over his head and had trouble lifting computers 
at his job as a computer teacher. 

The report from the VA orthopedic examination performed in 
March 1998 included the veteran's complaints of bilateral 
shoulder pain.  The veteran stated his shoulders would sublux 
approximately three to four times a month during the night.  
He explained that pain increased with lifting heavy objects.  
He described a sensation as though both shoulders were 
sagging and drooping.  He believed his overall symptoms had 
increased since the prior year.  Physical examination of the 
shoulders showed no deformity, swelling, or limitation in 
range of motion with abduction, forward elevation, and 
internal and external rotation.  Both internal and external 
rotation was from zero to 100 degrees.  The veteran was able 
to actively sublux both shoulders, especially the right, 
while reporting only mild discomfort.  X-rays of the 
shoulders were normal.  The examiner concluded that the 
veteran had some voluntary subluxation of the shoulders.  The 
examiner also stated the veteran's shoulders produced some 
disability in that he was probably unable to perform 
strenuous lifting, pushing, or pulling with his arms. 

The Board notes that each of the veteran's right and left 
shoulder disabilities have been evaluated as 10 percent 
disabling under Diagnostic Code 5203, which pertains to 
impairment of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1998).  However, the Board 
finds that each of these disabilities is most appropriately 
evaluated under Diagnostic Code 5202, which refers to 
recurrent dislocation of the scapulohumeral joint.  See Butts 
v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992) (Board may change the diagnostic codes 
under which a disability or disabilities are evaluated.

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the either shoulder 
joint and guarding of movement only at the shoulder level.  A 
30 percent evaluation is provided only for the major 
extremity where there are frequent episodes of dislocation 
and guarding of movement of all arm movements.  Higher 
evaluations are provided where the humerus shows evidence of 
fibrosis union, nonunion, or loss of head of the shoulder 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The May 
1995 VA examination report indicates that the veteran is 
right-handed.  See 38 C.F.R. § 4.69 (1998).  

After applying the above criteria to the facts of this case, 
the Board finds that each of the veteran's right and left 
shoulder disabilities warrants a 20 percent evaluation under 
Diagnostic Code 5202 for the entire period from the January 
1994 effective date until the present.  The evidence 
indicates that the veteran experiences infrequent episodes of 
dislocation of both right and left shoulder joints.  In this 
respect, VA examination and outpatient treatment reports have 
consistently noted that both shoulder joints would subluxate 
on occasion.  Although no medical opinion has indicated that 
either shoulder disability has produced guarding of movement 
at the shoulder level, this can be assumed from the veteran's 
statements that his shoulder joints would dislocate with 
activities such as lifting or playing with his children.  In 
any event, as each shoulder disability is manifested by 
infrequent subluxation, each disability more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.7.  

In reaching this decision, the Board also finds that neither 
shoulder disability warrants a higher evaluation under 
Diagnostic Code 5202.  There is no evidence that the 
veteran's right (major) shoulder is characterized by frequent 
episodes of dislocation and guarding of all arm movements.  
For instance, the March 1998 VA examination report included 
the veteran's statement that his shoulders would subluxate 
approximately three to four times a month during the night, 
with no mention of this occurring during the day.  The 
examiner concluded that the veteran did have some voluntary 
subluxation of the shoulder, which the Board notes does not 
equate to frequent episodes.  There also is no evidence, 
clinical or otherwise, indicating that the veteran's right 
shoulder disability has caused guarding of all arm movements.  
Range of motion testing during VA examinations showed no 
limitation of motion and no guarding of right arm movement.  
Moreover, the March 1998 VA examination report included the 
examiner's opinion that the veteran's shoulder disabilities 
would probably only preclude strenuous lifting, pushing, or 
pulling with his arms, which the Board notes does not appear 
consistent with frequent episodes of dislocation.  Finally, 
the Board notes that there is no evidence of fibrosis union, 
nonunion, or loss of head of either shoulder joint, as 
required for higher evaluations under Diagnostic Code 5202.  
See 38 C.F.R. § 4.71, Diagnostic Code 5202.

The Board also finds that no other diagnostic code provides 
an evaluation in excess of 20 percent for either shoulder 
disability.  The Board has considered Diagnostic Code 5201 
based on limitation of motion of the arm.  Under this 
provision, a 30 percent evaluation requires that motion of 
the major arm be limited to midway between the side and 
shoulder level.  A 30 percent evaluation also is provided for 
limitation of the minor arm to 25 degrees from the side, 
while a 40 percent evaluation is warranted for such 
limitation of the major arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).

The September 1996 VA examination report revealed that the 
veteran's right and left shoulder disabilities were 
productive of some limitation of motion.  See 38 C.F.R. 
§ 4.71, Plate I (showing normal shoulder motion as extending 
from 0 to 180 degrees of forward elevation (flexion), 0 to 
180 degrees of abduction, and 0 to 90 degrees of internal and 
external rotation).  However, none of the evidence shows 
limitation of motion to midway between the side and shoulder 
level as required for a 30 percent rating, or limitation of 
motion of the arm to 25 degrees from the side such as to 
warrant a 40 percent evaluation.  In fact, the March 1998 VA 
examination report described range of motion of both 
shoulders as full. 

Finally, the Board notes that in the absence of evidence of 
ankylosis (Diagnostic Code 5200), there is no basis for an 
assignment of an evaluation in excess of 20 percent for 
either shoulder disability under Diagnostic Code 5200.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998).  In addition, 
in the absence of evidence of more significant functional 
loss, the 20 percent evaluations assigned by this decision 
are appropriate for painful joints.  Examination reports 
revealed only slight limitation in range of motion for each 
shoulder disability, with only mild pain during episodes of 
subluxation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-06. 

III.  Flexible joint syndrome of the ankles

The veteran filed a claim for service connection for flexible 
joint syndrome of the ankles in November 1997 in which he 
stated that both ankle joints demonstrated pain and 
limitation of function.  In June 1998, the RO granted service 
connection for this condition and assigned a noncompensable 
evaluation under Diagnostic Code 5271, effective as of 
November 1997.  Under this provision, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is warranted from marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

The veteran responded by filing a notice of disagreement with 
respect to the noncompensable rating.  In reaching its 
decision, the RO relied on the VA orthopedic examination 
report dated in March 1998.  At that time, the veteran 
reported a three month history of bilateral ankle pain which 
began when he heard a "popping" noise.  He described having 
increased pain when rainy weather was approaching.  He denied 
any swelling or trouble walking.  Physical examination of the 
ankles revealed no deformity or swelling.  The veteran had a 
normal gait and was able to walk on his heels and toes.  
There was full range of motion of both ankle including 
plantar flexion, dorsiflexion, adduction, and abduction.  
Both ankles were stable and nontender.  No X-rays of the 
ankles were taken at that time.  The examiner thus concluded 
that clinical examination of the ankles was normal.

At his September 1998 hearing, the veteran testified that his 
ankle joints would twist and lock during the night.  He 
claimed he was unable to stand on his tip toes.  He said he 
did not wear any ankle braces because he could not afford 
them and the VA refused to provide him with any.  However, he 
related that he wore orthopedic shoes which provided 
stability and allowed him to stand longer.  The veteran also 
described general joint pain which made it difficult to stand 
for prolonged periods and precluded him from playing sports.  

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's flexible 
joint syndrome of the ankles under Diagnostic Code 5271.  
While the veteran alleged that his bilateral ankle disability 
was characterized by limitation of motion, the March 1998 
examination report showed full range of motion bilaterally, 
with no pathology shown.  As neither ankle disability has 
demonstrated moderate limitation of motion, the Board 
concludes that the RO properly rated this disability as 
noncompensably disabling.  See 38 C.F.R. § 4.31 (in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met). 

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation for a bilateral ankle disability could 
be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, 8 
Vet.App. at 204-05.  The Board has considered the veteran's 
testimony and written statements that he suffers from pain 
and limitation of function of both ankles.  However, the 
veteran's subjective complaints of pain and weakness are not 
supported by adequate pathology of disability and are refuted 
by the reported medical findings.  The clinical evidence 
revealed no limitation of motion of either ankle.  
Furthermore, while the veteran alleged he was unable to stand 
on his toes, the March 1998 examination report revealed 
otherwise.  Accordingly, the Board concludes that the veteran 
has not submitted any medical evidence demonstrating such 
disabling pain as would constitute functional impairment or 
warrant consideration of an increased evaluation for either 
ankle disability under the criteria of 38 C.F.R. §§ 4.40 and 
4.45.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's bilateral ankle disability.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.

IV.  Flexible joint syndrome of the wrists

The June 1998 rating decision also granted service connection 
for flexible joint syndrome of the wrists and assigned a 
noncompensable evaluation, effective as of November 1997.  
The veteran disagreed with the assigned rating, stating that 
each wrist demonstrated pain and limitation of function. 

The March 1998 VA orthopedic examination report relied on by 
the RO noted the veteran's complaints of bilateral wrist pain 
for the prior six months, with the right greater than the 
left.  However, he added that pain only occurred once or 
twice a month.  He also believed he had an excessive amount 
of motion in both wrists.  He denied any swelling.  On 
examination of the wrists, there was no evidence of deformity 
or swelling.  Range of motion testing showed dorsiflexion of 
98 degrees for the left compared to 90 degrees for the right; 
volar flexion of 108 degrees, bilaterally; abduction of 58 
degrees for the right compared to 50 degrees for the left; 
and adduction of 38 degrees, bilaterally.  The examiner 
interpreted these findings as demonstrating full range of 
extension, flexion, adduction, and abduction.  The examiner 
also observed that the veteran was able to bring his thumbs 
back to near his forearms, which was considered to be 
consistent with some hypermotion.  Otherwise, examination of 
the hands and fingers was entirely normal.  

At his hearing in September 1998, the veteran stated he had 
lost a significant amount of grip strength in his right hand, 
but none on left.  He related that his right wrist was 
"completely over" at the time of the hearing, which was not 
normal.  He made other general statements concerning his 
overall joint pain which severely limited his ability to 
perform activities such as sports. 

The veteran's bilateral wrist disability is currently 
evaluated as noncompensably disabling under Diagnostic Code 
5215, which refers to limitation of motion of the wrist.  
This diagnostic code provides a 10 percent evaluation where 
either wrist shows palmar flexion limited in line with the 
forearm or where dorsiflexion is less than 15 degrees.  As 
the March 1998 VA examination report revealed full range of 
motion of both wrists, a compensable evaluation under this 
code provision is not warranted at this time.  See 38 C.F.R. 
§ 4.31.

The only other code provision pertaining to the wrist is 
Diagnostic Code 5214, which refers to ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (1998). Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Disney v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  In 
this case, none of the evidence shows either of the veteran's 
wrists to be ankylosed.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 204-05.  
The Board has considered the veteran's testimony that he 
suffers from pain of both wrists, as well as a decrease in 
grip strength of the right wrist.  Nevertheless, the clinical 
evidence showed no swelling, deformity, significant pain or 
weakness, or additional functional limitation of either 
wrist.  Therefore, the Board concludes that the preponderance 
of the evidence fails to demonstrate such disabling pain as 
would constitute functional impairment or warrant 
consideration of an increased evaluation for his bilateral 
wrist disability under the criteria of 38 C.F.R. §§ 4.40 and 
4.45.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's bilateral wrist disability.  Given this conclusion, 
the Board finds that the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.

V.  Consideration of extra-schedular evaluations

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that any of the veteran's service-connected disabilities at 
issue have markedly interfered with his earning capacity or 
employment status, or that they have necessitated frequent 
periods of hospitalization.  The March 1998 VA examination 
report noted that the veteran had been employed for eight 
months as a hotel assistant manager immediately following his 
separation from service, and that he was currently employed 
as a logistic instructor at a local community college for the 
prior two years.  The veteran testified at his September 1998 
hearing that his disabilities at issue caused pain at his 
current job with standing and lifting.  However, it has not 
been shown or alleged that any of his disabilities at issue 
caused significant absenteeism for either job which would 
equate to marked interference with employment under 38 C.F.R. 
§ 3.321(b)(1).  Under these circumstances, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for flexible 
joint syndrome of the right knee is denied.

An initial evaluation in excess of 10 percent for flexible 
joint syndrome of the left knee is denied.

An initial 20 percent disability evaluation for flexible 
joint syndrome of the right shoulder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial 20 percent disability evaluation for flexible 
joint syndrome of the left shoulder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial compensable evaluation for flexible joint syndrome 
of the ankles is denied.

An initial compensable evaluation for flexible joint syndrome 
of the wrists is denied.  


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the claims for service connection for a psychiatric disorder 
and a digestive disorder, as well as the claims pertaining to 
the propriety of the initial ratings with respect to the 
veteran's service-connected chronic serous otitis, claimed as 
ear infections, as well as for his service-connected flexible 
joint syndrome of the elbows and seizure disorder.

The veteran claims that he currently suffers from a 
psychiatric disorder and a digestive disorder as a result of 
his service in the Persian Gulf.  The Board notes that 
compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1998) (emphasis added).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered "chronic" for 
purposes of adjudication.  See 38 C.F.R. § 3.317(a)(3).  

The veteran claimed that he served in Saudi Arabia from 
January 1991 to May 1991.  However, the record contains no 
objective evidence which verifies any such service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The veteran's DD Form 214 and service medical records 
do not show any evidence of Persian Gulf service.  As such, 
the RO should attempt to verify the veteran's claimed Persian 
Gulf status prior to adjudicating the claims for service 
connection for a psychiatric disorder and a digestive 
disorder. 

In a January 1997 rating decision, the RO granted service 
connection for chronic serous otitis, claimed as ear 
infections, and assigned a noncompensable evaluation under 
Diagnostic Code 6200.  This diagnostic code provides a 10 
percent evaluation for chronic otitis media during the 
continuance of the suppurative process.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998).  The RO rated this 
disability based on findings contained in a VA general 
medical examination report dated in May 1995.  However, the 
veteran has not been afforded a recent ear examination by the 
VA to determine the nature and severity of this disorder.  It 
is therefore requested that the RO schedule the veteran to 
undergo a VA ear examination for the purpose of determining 
the current severity of his chronic serous otitis.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) 
(1998); Fenderson, 12 Vet. App. at 127 (1999) (citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996) (where record does not 
adequately reveal current state of claimant's service-
connected disability, fulfillment of 38 U.S.C.A. § 5107(a) 
duty to assist requires thorough and contemporaneous medical 
examination)).

In rating this disability, the Board reminds the RO that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of diseases of 
the ear.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an initial compensable evaluation for the veteran's 
chronic serous otitis is warranted.  

The regulatory changes reflect that the veteran's chronic 
serous otitis is most appropriately rated under Diagnostic 
Code 6201.  This code section refers to chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), which is evaluated as hearing loss.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6201 (1999).  Thus, the veteran 
should be afforded an audiological evaluation to evaluate his 
hearing acuity in both ears.  In applying the revised 
criteria, the RO is reminded that the effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998). 

In addition, the June 1998 rating decision on appeal granted 
service connection flexible joint syndrome of the elbows and 
assigned a noncompensable rating.  The veteran appealed that 
decision, arguing that his bilateral elbow disability 
warranted a compensable evaluation based on pain and 
limitation of function of the elbow joints.  The Board notes 
that the March 1998 examination report included the veteran's 
complaints of bilateral elbow pain, but included no findings 
for either elbow.  Therefore, the RO should schedule the 
veteran to undergo an orthopedic examination in order to 
accurately assess the severity of this disability.  See  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a); Fenderson, 
12 Vet. App. at 127 (citing Goss, 9 Vet. App. at 114).

The record also discloses that additional action by the RO is 
required before the Board can adjudicate the propriety of the 
initial rating for his service-connected seizure disorder.  
This disorder is currently evaluated as 10 percent disabling 
under the provisions of Diagnostic Code 8911 of VA's Schedule 
for Rating Disabilities.  Under this code provision, a 10 
percent evaluation is provided where there is a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation requires at least one major seizure in the 
last 2 years, or at least 2 minor seizures in the last 6 
months.  The next higher evaluation of 40 percent requires at 
least one major seizure in the last six months or two major 
seizures in the last year, or an average of at least 5 to 8 
minor seizures weekly.  See 38 C.F.R.  § 4.124a, Diagnostic 
Code 8911 (1998).

A minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the arms, 
trunk or head (myoclonic type); or sudden loss of postural 
control (akinetic type).  Id.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  See 38 C.F.R. § 4.121 
(1998).

The Board is currently unable to evaluate the veteran's 
seizure disorder, as he has not been afforded a recent VA 
examination to determine the nature and severity of this 
disorder.  It is therefore requested that the RO schedule the 
veteran to undergo a VA neurological examination for the 
purpose of determining the current severity of his service-
connected seizure disorder.  See  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.303(a); Fenderson, 12 Vet. App. at 127 (citing 
Goss, 9 Vet. App. at 114).  In addition, the RO should notify 
the veteran that he may submit lay statements from 
individuals as to the nature and frequency of his seizures, 
as well as the postconvulsive symptomatology.





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to verify 
whether the veteran had active service in 
the Southwest Asia theater of operations 
during the Persian Gulf War by obtaining 
Army personnel records showing a list of 
all assignments, qualifications, awards, 
and training.

2.  The veteran should be advised that he 
may submit competent lay statements with 
regard to the frequency of seizures, and 
which also describe convulsive and 
immediate postconvulsive symptomatology. 

3.  The veteran's chronic serous otitis 
should be examined by a VA 
otolaryngologist.  The veteran should 
also be afforded a VA audiological 
evaluation to determine the nature and 
extent of any bilateral hearing loss.  
The veteran's claims file and a copy of 
this remand should be provided to the 
examining specialist for review prior to 
the examination.  The examiner should 
provide a diagnosis and detailed findings 
as to the current manifestations of the 
disorder.  In particular, the examiner 
should address the presence and severity 
of any fluid build-up, blockage, 
pressure, or drainage in the ear.  The 
examiner should indicate whether either 
ear is suppurative, whether a disease of 
either auditory canal is present, and 
whether either auditory canal has 
swelling, itching, scaling, or discharge.

4.  The veteran should be afforded an 
examination by the VA to determine the 
current nature and severity of his 
service-connected flexible joint syndrome 
of the elbows.  The claims file should be 
made available to the examiner for review 
prior to examination.  All necessary 
tests, including range of motion studies, 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  The veteran should undergo a VA 
neurological examination for the purpose 
of determining the current severity of 
his service-connected seizure disorder.  
Evaluation by the appropriate 
specialist(s) should be accomplished.  
All indicated tests and studies are to be 
conducted, and all findings should be 
reported in detail.  A complete history 
and description of any recent seizure 
activity also should be documented in 
detail.  The examiner should determine 
and report the type and frequency of 
attacks as accurately as possible, since 
severity of disability for rating 
purposes is dependent upon type (grand or 
petit mal, Jacksonian, focal motor or 
sensory, etc.), frequency, duration, and 
sequelae of seizures.  The examiner 
should note the frequency of either grand 
mal or major seizures and petit mal or 
minor seizures for which there is 
clinical evidence.  The claims file must 
be made available to the examiner for his 
or her review in conjunction with the 
examination.  A complete rationale for 
all opinions and conclusions expressed 
should be provided.

6.  The RO must review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.  

7.  (a) The RO should then readjudicate 
the issues of entitlement to service 
connection for a psychiatric disorder and 
a digestive disorder, to include as due 
to an undiagnosed illness.  If Army 
personnel records show that the veteran 
had active military service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, these claims 
should be adjudicated under 38 C.F.R. 
§ 3.317.  If not, these claims may only 
be adjudicated under a direct theory of 
service connection without consideration 
of 38 C.F.R. § 3.317.  

(b)  The RO should also adjudicate the 
issues concerning the propriety of the 
initial ratings for the veteran's chronic 
serous otitis, claimed as ear infections; 
his flexible joint syndrome of the 
elbows; and his seizure disorder.  Each 
disability should be evaluated in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law for the entire period from each 
effective date to the present.  In 
evaluating the veteran's chronic serous 
otitis, the RO is required to apply the 
revised criteria only as of June 10, 
1999.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

